Citation Nr: 1104482	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a right hip 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to November 
1968.

This matter comes to the Board of Veterans' Appeals ("Board") on 
appeal from a June 2007 rating decision issued by the Department 
of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, 
Oklahoma, which denied the Veteran's claim for service connection 
for residuals of a right hip injury.  In April 2010, the Board 
remanded the claim for additional development.   

In March 2010, a Board videoconference hearing was held before 
the undersigned Acting Veterans Law Judge sitting in Washington, 
DC. A transcript of that proceeding has been associated with the 
claims file.


FINDING OF FACT

The Veteran does not have residuals of a right hip injury as the 
result of disease or injury that occurred during his active 
military service.  


CONCLUSION OF LAW

Residuals of a right hip injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that his current right hip disorder is the 
result of an in-service injury.  Specifically, he claims that he 
was injured in service when he was struck by an automobile while 
riding his motorcycle, resulting in a permanent right hip 
disability that also resulted in a total hip replacement.  See 
Board hearing transcript, March 2010.  He testified that he had 
pain and bruising from his claimed inservice right hip injury six 
weeks after returning home from service, and that he has walked 
with a limp ever since his injury.  His spouse testified that 
when she met the Veteran the following year, he walked with a 
limp.  She further stated that his right hip disorder became 
progressively worse over time.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
arthritis, when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A review of the Veteran's service treatment records shows that 
they include the Veteran's separation examination report, dated 
in October 1968, which shows that his lower extremities were 
clinically evaluated as normal; there is no notation of a right 
hip disorder.  Service treatment reports show that on November 6, 
1968, he was treated at the Ramey Air Force Base hospital for 
injuries following an accident in which the Veteran's motor 
scooter was stuck by an automobile.  He was hospitalized for two 
days, and then discharged to duty.  The diagnosis was concussion 
of the brain.  A follow-up report, dated nine days later 
(November 15, 1968) notes that he had a subsiding bruise on the 
left buttock, and that he was "otherwise OK."  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1984 and 2010, and a decision of 
the Social Security Administration (SSA), dated in February 2004 
(with associated documentation).  This evidence shows that in 
1984, the Veteran was treated at the University of Kansas for low 
back symptoms after a fall.  The report indicates that he 
reported a mass near his lumbar spine area, and a past history of 
"being struck by an automobile 20 years ago in that area," with 
an otherwise "completely negative" past history.  An associated 
X-ray report for the pelvis notes a normal study.  There was no 
relevant diagnosis.  See also reports from J.L.B., M.D.  

A decision of the SSA, dated in February 2004, shows that the SSA 
determined that the Veteran was disabled as of July 2003, with a 
primary diagnosis of "disorders of the ligament and fascia."  
There was no secondary diagnosis.  

Reports from Grand Lake Chiropractic, P.L.L.C. ("GLC"), dated 
between 2004 and 2006, show treatment for right hip symptoms.  In 
a letter, dated in May 2005, a GLC employee stated that he had 
been treating the Veteran for headaches, neck pain, and low back 
and right hip pain, and that he "no comments on his disability 
injury."  

VA progress notes, dated between 2007 and 2010, include a May 
2007 bone scan study which notes findings favoring osteonecrosis 
(avascular necrosis) of the right hip.  In July 2007, the Veteran 
reported having had a limp ever since a 1968 trauma during 
service, however, another part of the report shows that he 
reported a seven-year history of hip pain.  The assessment notes 
DJD (degenerative joint disease) of the right hip.  In October 
2007, he underwent total right hip arthroplasty.  The relevant 
discharge diagnoses were end-stage osteoarthritis, right hip, and 
status post right total hip arthroplasty.  

A VA examination report, dated in May 2010, shows that the 
examiner stated that the Veteran's C-file had been reviewed.  The 
report shows that the Veteran reported that he had injured both 
of his hips during service, when his motor cycle was hit by a car 
and he was thrown into the car in front of him.  He stated that 
he had a limp following service, with no other problems, until 
1983, when a "skin tumor" was found near his belt line.  The 
diagnosis was status post right hip arthrodesis.  The examiner 
concluded that the Veteran's right hip disorder is less likely as 
not permanently aggravated, or a result of, military service, 
including the 1968 motorcycle accident, and that it is at least 
as likely as not a result of factors unrelated to military 
service.  The examiner explained that there are multiple possible 
etiologies of avascular necrosis, that it "is less likely as 
not" that an occult hip injury in 1968 would not require 
intervention until 2007, and that it is "at least as likely as 
not" that this condition resulted from an event or condition 
that occurred after discharge.  The examiner cited to an article, 
"Evaluation of the adult with hip pain," by B.C.A., M.D., which 
states that osteonecrosis has a number of possible causes, that 
the mechanisms by which this disorder develops are not fully 
understood, but that compromise of the  bone vasculature leading 
to the death of bone and marrow cells, and ultimate mechanical 
failure, appear to be common to most proposed etiologies, and 
that the process is most often progressive, resulting in joint 
destruction within three to five years if left untreated.  

The Board finds that the claim must be denied.  The Veteran was 
not treated for right hip symptoms during service.  Therefore, a 
right hip disorder is not shown during service.  See 38 C.F.R. 
§ 3.303(a).  As for the post-service medical evidence, the 
earliest medical evidence of treatment for right hip symptoms is 
dated in 2004.  This is approximately 35 years after separation 
from service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence of a nexus between a right hip disability and the 
Veteran's service.  See 38 C.F.R. § 3.303(d).  In this regard, 
the only medical opinion of record is found in the May 2010 VA 
examination report, and this opinion weighs against the claim.  
The examiner indicated that his opinion was based on a review of 
the Veteran's medical files, and his opinion is accompanied by a 
sufficient explanation.  Finally, there is no medical evidence to 
show that arthritis of the right hip was manifest to a 
compensable degree within one year of separation from service, 
and presumptive service connection is not warranted.  See 38 
C.F.R. §§ 3.307, 3.309.  In summary, the evidence does not show 
that the Veteran has a right hip disability that is related to 
his service, and the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.   

With regard to the Veteran's own contentions, and his spouse's 
testimony, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issue on appeal is based on the contention that a right hip 
disability was caused by service.  To the extent that the Veteran 
asserts that he has right hip symptoms, his statements are 
competent evidence to show that he experienced these symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to a veteran's ability to prove his or her 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran and his spouse do not have the requisite 
skills, knowledge, or training, to be competent to provide a 
diagnosis of a right hip condition, or to state whether such a 
condition was caused by service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Board acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions does not render his statements incredible in and of 
themselves, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when a 
layperson is competent to identify the medical condition).  In 
this case, the Veteran's service treatment records have been 
discussed.  His post-service medical records do not show the 
existence of right hip disability prior to 2004.  In May 2010, a 
VA examiner determined that his right hip disorder was not 
related to his service; there is no competent, contrary opinion 
of record.  Given the foregoing, the Board finds that the service 
treatment reports, and the post-service medical evidence, 
outweigh the Veteran's contentions, and his spouse's contentions, 
to the effect that the Veteran has a right hip disability that is 
related to his service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February 2007, and 
April 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records, and 
SSA records.  The Veteran has been afforded an examination, and 
an etiological opinion has been obtained.  In this regard, in 
April 2010, the Board remanded this claim for additional 
development.  The Board directed that SSA records, and all VA 
records dated after October 2007, be obtained, that the Veteran 
be afforded an examination, and that an etiological opinion be 
obtained.  Subsequent to the Board's Remand, the SSA's records, 
and VA progress notes, dated between 2007 and 2010, were 
obtained.  In May 2010, the Veteran was afforded an examination 
that covered his right hip.  The examiner indicated that the 
Veteran's C-file had been reviewed, and the report includes a 
summary of the Veteran's reported history, and detailed 
examination findings.  Although the Veteran's representative 
argues that the examiner's etiological opinion is inadequate 
because "it fails to provide a viable alternative etiology" for 
the Veteran's right hip disorder, current regulations and case 
law do not require that an "alternative" etiology be provided 
or proved, and the Board finds that the opinion is accompanied by 
a sufficient rationale that adequately explains why an inservice 
etiology has been ruled out.  Under the circumstances, there is 
no basis to find that the examiner did not have a sufficient 
basis for his opinion, or that this examination report is 
inadequate.  See Prejean v. West, 13 Vet. App. 444, 448- 449 
(2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
Board therefore finds that there has been substantial compliance 
with its April 2010 remand.  See Dyment v. West, 13 Vet. App. 
141, 146-147 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to a 
veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.


____________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


